El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Este es un incidente en apelación sobre aprobación de un memorándum de costas. El caso principal procede de la -Corte Municipal de San Juan. La demanda se estableció por el montante de $200 en reclamación de daños y perjuicios. Se dictó sentencia concediendo lo pedido en dicha demanda y apelada ante la Corte de Distrito de San Juan, Segundo Distrito, fué condenada la compañía demandada a satisfa-cer al demandante la suma de $200 y las costas.
Dictada la última sentencia concediendo costas, el de-*574mandante radicó en la corte de distrito un memorándum de costas y desembolsos, comprendiendo entre otras partidas, la de $180 en concepto de gastos y honorarios de abogado. La corte inferior, después de presentada la impugnación por la parte demandada y Celebrar la vista del incidente,, dictó resolución aprobando el memorándum de costas, pero redu-ciendo la partida de honorarios de abogado a la suma de $100 en vez de $180 que reclamaba el demandante. Y de esa resolución es que se ha interpuesto la presente apelación ante esta corte.
El apelante señala la imputación de varios errores a la corte inferior, pero en este caso surge como cuestión única y principal si tenemos o no jurisdicción para revisar la re-solución de la corte inferior. La reclamación tuvo su origen en una corte municipal y la cuantía de la demanda alcanzaba a la suma de $200. El artículo 295 de la Ley de Enjuicia-miento Civil, dice:
“Art. 295. — Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
* * # # # # #
“2. (Enmendado según la ley de 9 de marzo de 1905, pág. 213.) De una sentencia de una corte de distrito dictada en apelación inter-puesta contra resolución de una corte inferior, dentro de los quince días después de registrada dicha sentencia, si el valor de la cosa re-clamada o cuantía de. la sentencia sin comprender frutos o intereses, excediera de trescientos dollars.”
Se puede ver por el estatuto citado que la materia en disputa o cuantía de la sentencia es la que determina la cues-tión de jurisdicción.
En cuanto a las costas nuestra ley las concede en la sen-tencia, pero su fijación se ventila por un procedimiento especial en donde se dispone en términos generales que contra las resoluciones de la corte resolviendo la impugnación que se hace a un memorándum de costas se podrá apelar por la parte *575o su abogado. Artículos 327 y 339 del Código de Enjuicia-miento Civil, enmendados según leyes de marzo de 1908 y 1917.
De manera que de acuerdo con el texto y sentido de nues-tras disposiciones legales en materia de costas, éstas vienen a constituir un incidente a la reclamación principal que es la que resuelve la jurisdicción de una corte y de este modo dichas costas no pueden añadirse a la cuantía en contro-versia o valor de la cosa reclamada ni tampoco a la sentencia para fijar la jurisdicción en apelación.
La teoría es que siempre que la jurisdicción se hace de-pender expresamente de la cuantía de la sentencia o valor en controversia con exclusión de las costas, como ocurre en nuestra ley, artículo 295, inciso 2°., del Código de Enjuicia-miento Civil, supra, dichas costas no pueden ser incluidas para dar jurisdicción a la corte de apelación y la consecuen-cia es que no cabe una apelación de un fallo u orden por costas solamente.
“En algunas jurisdicciones se ha resuelto que la materia en cues-tión o controversia se refiere exclusivamente a la materia objeto de la acción, y que siendo las costas u honorarios de abogado meramente incidentales a la acción, no pueden agregarse a la reclamación por la cual se establece la acción para conferir jurisdicción de apelación, aún cuando no estén expresamente excluidas por el estatuto. Y desde luego que cuando se hace depender expresamente la jurisdic-ción de la suma de la sentencia obtenida, o de la cuantía litigiosa con exclusión de costas, las costas no pueden ser incluidas, ni procederá una apelación contra una sentencia por costas solamente.” 3 C. J.. págs. 409, 410.
Se da el caso opuesto en algunas jurisdicciones, y se con-sidera que. las costas constituyen la materia en controver-sia, independiente de la acción principal, pero aún así el mon-tante de las costas cae dentro del límite de la restricción pe-cuniaria que establece el estatuto.
“Cuando una sentencia u orden relativa al pago de costas o con-cesión de honorarios de abogado es revisable, como en algunas juris-*576dicciones, por virtud de la teoría de que las costas u honorarios de abogado constituyen la suma en controversia, la cuestión por lo menos cae dentro de la restricción pecuniaria del estatuto.” 3. C. J. pág. 409.
La doctrina que actualmente y en términos generales se sostiene en California tiene algo dé carácter ecléctico entre las teorías mencionadas: las Costas no dependen de la sen-tencia final para que por sí solas puedan dar jurisdicción a la corte de apelación, pero lia quedado en aquel Estado una distinción que equivale a lo establecido en nuestros estatutos. De acuerdo con su constitución la Corte Suprema de California tiene jurisdicción en apelación en todos los casos en equi-dad excepto en los casos procedentes de las cortes de paz y en todos los casos de ley en que la reclamación, exclusiva de intereses, o el valor de la propiedad en controversia, exce-diere de trescientos dólares.
“En el caso do Fairbanks v. Lampkin, 99 Cal. 429, 24 P. 101, se resuelve que de acuerdo con el precepto constitucional de que la Corte Suprema tendrá jurisdicción de apelación en todos los casos de equi-dad excepto aquéllos que surjan en los juzgados, y también en todos los casos de ley en los cuales la demanda, excluyendo los intereses, o el valor de la propiedad en controversia, asciendan a la suma de $300, se resuelve que la Corte Suprema tiene jurisdicción de una apelación contra una orden especial dictada después de sentencia final a favor del demandante en un caso de divorcio en que se requiere al de-mandado para que pague honorarios de abogado y costas a fin de que el demandante pueda contestar la moción del demandado sobre nuevo juicio, aún cuando la suma envuelta en tal apelación sea inferior a $300.” 3 C. J. pág. 410, nota 45.
La excepción que se establece en la jurisprudencia que citamos coincide con la interpretación que damos al art. 295 del Código de Enjuiciamiento Civil, inciso 2°., en el sentido de que no teniendo esta Corte Suprema jurisdicción en ape-lación, por razón de la acción principal, carecemos de la misma para conocer en un incidente sobre costas.
*577En virtud de lo expuesto se desestima la apelación de este caso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y HutcMson.
El Juez Asociado Sr. Wolf disintió.